Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                        Detailed Action


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 6 and 11 is/are rejected under 35 U.S.C. 102 a(2) as being anticipated by W02021134296 (WEI).


     With respect to claim 1, Wei teaches a positioning method, comprising: acquiring an image (laser sensor 102) of an area  where a target object (surrounding environmental data, such as objects on the road) is located at a first time instant (time at which the previous point cloud data is obtained) and multiple frames (current point cloud image frame and previous point cloud (202)) – where the target object is located at multiple time instants  (para. 45, lines 8-11).  Wei teaches determining a point cloud map (matching model- see paragraphs 46 and 47) according to multiple frames (current and previous point cloud image frames), see also para. 62. Wei teaches acquiring a target feature vector (displacement  vector), last two lines of paragraph 51, according to a first point cloud (third to last line of para. 51), point cloud map – matching model (described at para. 47)  and the image (point cloud image) is obtained by performing point cloud matching, see para. 43.  Wei teaches determining a position of the target object according to the displacement vector (feature vector), see para. 59 where computer equipment determines the position of an object using the displacement vector (feature vector).

     With respect to claim 6, Wei teaches an electronic device, illustrated by figure 1, comprising: at least one processor (see para. 109); memory as storage, connected to the processor (see para. 109) wherein the storage keeps instructions for the processor (see para. 109) to perform the method comprising:
acquiring an image (laser sensor 102) of an area  where a target object (surrounding environmental data, such as objects on the road) is located at a first time instant (time at which the previous point cloud data is obtained) and multiple frames (current point cloud image frame and previous point cloud (202)) – where the target object is located at multiple time instants (para. 45, lines 8-11).  Wei teaches determining a point cloud map (matching model- see paragraphs 46 and 47) according to multiple frames (current and previous point cloud image frames), see also para. 62. Wei teaches acquiring a target feature vector (displacement  vector), last two lines of paragraph 51, according to a first point cloud (third to last line of para. 51), point cloud map – matching model (described at para. 47)  and the image (point cloud image) is obtained by performing point cloud matching, see para. 43.  Wei teaches determining a position of the target object according to the displacement vector (feature vector), see para. 59 where computer equipment determines the position of an object using the displacement vector (feature vector).

     With respect to claim 11, Wei teaches, a non-transitory computer readable medium (see para. 109) comprising computer instructions (see para. 109) wherein the instructions are executed by the computer (processor- see para. 109) to implement the method, comprising:
acquiring an image (laser sensor 102) of an area  where a target object (surrounding environmental data, such as objects on the road) is located at a first time instant (time at which the previous point cloud data is obtained) and multiple frames (current point cloud image frame and previous point cloud (202)) – where the target object is located at multiple time instants  (para. 45, lines 8-11).  Wei teaches determining a point cloud map (matching model- see paragraphs 46 and 47) according to multiple frames (current and previous point cloud image frames), see also para. 62. Wei teaches acquiring a target feature vector (displacement  vector), last two lines of paragraph 51, according to a first point cloud (third to last line of para. 51), point cloud map – matching model
(described at para. 47)  and the image (point cloud image) is obtained by performing point cloud matching, see para. 43.  Wei teaches determining a position of the target object according to the displacement vector (feature vector), see para. 59 where computer equipment determines the position of an object using the displacement vector (feature vector).


Allowable Subject Matter

Claims 2-5, 7-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664